Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed June 29, 2020. A preliminary amendment was filed on August 28, 2020 to cancel claims 1-31 and add claims 32-51. Claims 32-51 are pending in this application.

Claim Rejections- 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-38 and 40-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponsford et al. (WO 2014/108183 A1, from Applicant(s) IDS filed June 29, 2020).

With respect to claim 32, Ponsford discloses a method for cryptographically secure storing of a file using a web application executed by a web browser on a user computer system of a user (Abstract and pg. 9, lines 11-12, encrypting file and storing fragments) the method comprising 
- invoking the web application from a web server computer system over a network by the web browser on the user computer system (pg. 13, line 27 to pg. 14, lines 9, user controls storage system through web interface via web browser), 
- encrypting the file with a cryptographic key on the user computer system using the web application (pg. 23, lines 10-20, encrypting file fragment using public key), 
- providing a distribution plan by the web application, wherein the distribution plan comprises instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of mutually independent storage services in whose non-volatile storage media the generated file fragments are to be stored (pg. 20, lines 29 to pg. 21, lines 30 and pg. 22, lines 12-21, identifying a strategy for allocation of fragments to remote storage; this corrects any potential storage failures that may occur), 
- fragmenting the encrypted file on the user computer system by the web application into a plurality of file fragments by the error correction method according to the distribution plan, wherein at least one of the file fragments includes error correction bits (pg. 20, lines 29 to pg. 21, lines 30 and pg. 22, lines 12-21, identifying a strategy for allocation of fragments to remote storage; this corrects any potential storage failures that may occur), 
- sending the resulting file fragments by the web application over the network to the storage services identified by the distribution plan, wherein an authorization token is provided by the web server computer system for each of the storage services as proof of authorization to store the corresponding file fragment (pg. 22, lines 1-30 and pg. 23, lines 1-30, encrypted file fragments across different storage volumes are authenticated as appropriate).
With respect to claim 33, Ponsford discloses the method of claim 32, wherein the web server computer system provides a service via the web application (pg. 38, lines 10-11, web services available for use by client applications), wherein the file to be stored comprises data generated and/or used in the course of executing the service (Abstract). 
With respect to claim 34, Ponsford discloses the method of claim 32, wherein the providing of the distribution plan comprises generating the distribution plan on the user computer system by the web application (pg. 20, line 29 to pg. 21, line 30 and pg. 22, line 12-21, strategy for distribution of fragments).
With respect to claim 35, Ponsford discloses the method of claim 32, wherein the providing of the distribution plan comprises receiving the distribution plan on the user computer system by the web application (pg. 20, line 29 to pg. 21, line 30).
With respect to claim 36, Ponsford discloses the method of claim 32, the method further comprising sending the distribution plan from the web application over the network to a file management server computer system for storage, and/or
encrypting the distribution plan (pg. 20, line 29 to pg. 21, line 30).
With respect to claim 37, Ponsford discloses the method of claim 32, wherein the authorization tokens are received by the web application on the user computer system from the file management server computer system (pg. 9, lines 14-21 and pg. 18, lines 9-15, returning a session token to a user after validation occurs), wherein the received authorization tokens comprise an authorization token of each of the plurality of storage services identified in the distribution plan, which were requested by the file management server computer system on command of the web server computer system and forwarded to the user computer system (pg. 15, lines 12-18, session token is needed for all communications between client and storage system).
With respect to claim 38, Ponsford discloses the method of claim 37, wherein the receiving of the authorization tokens requires successful authentication of the web server computer system against the file management server computer system (pg. 15, lines 12-18).
With respect to claim 40, Ponsford discloses the method of claim 32, the method further comprising creating reference data, which are associated with the file, serve to reconstruct the file from the distributedly stored data fragments and are stored by the web server computer system (pg. 15, lines 20-31, data management store may store various information used for data access such as file details and location of file fragments). 
With respect to claim 41, Ponsford discloses the method of claim 32, wherein the reference data comprises: an identifier of the user, an identifier of the file, an identifier of the distribution plan, an identifier of a cryptographic key for decrypting the encrypted file, an identifier of a cryptographic key for decrypting the encrypted distribution plan, a hash value of the complete file and/or hash values of the stored file fragments (pg. 15, lines 20-31); and/or
wherein the reference data is stored by the web server computer system in a cryptographically secure form (pg. 15, lines 20-31); and/or
wherein the web application communicates the reference data to a server module for managing reference data, which is executed by a processor of the web server computer system (pg. 15, lines 20-31, wherein data is accessible via administration module); and/or
wherein the reference data is stored by the web server computer system in a reference list comprising a plurality of reference data for a plurality of files of different users of the web application (pg. 15, lines 20-31).
With respect to claim 42, Ponsford discloses the method of claim 32, the method further comprising authenticating the user against the web server computer system (pg. 9, lines 14-21); and/or
wherein one or more modules for a distributed storage of the file on the storage services are integrated into the web application (pg. 13, line 27 to pg. 14, line 9), and wherein the encryption, fragmentation and transmission are performed by executing the modules of the web application in the web browser by a processor of the user computer system (pg. 13, line 27 to pg. 14, line 9).
With respect to claim 43, Ponsford discloses the method of claim 32, wherein the method for downloading the cryptographically secured stored file using the web application executed by the web browser on the user computer system (Abstract) further comprises: 
- invoking the web application from the web server computer system over the network by the web browser on the user computer system (pg. 13, line 27 to pg. 14, lines 9, user controls storage system through web interface via web browser), 
- providing the distribution plan of the distributedly stored file by the web application, wherein the distribution plan comprises instructions for defragmenting the file from a plurality of file fragments by means of an error correction method and identifiers of the plurality of mutually independent storage services in whose non-volatile storage media the file fragments are stored (pg. 20, lines 29 to pg. 21, lines 30 and pg. 22, lines 12-21, identifying a strategy for allocation of fragments to remote storage; this corrects any potential storage failures that may occur), 
- providing by the web server computer system an authorization token of each of the storage services of at least a selection of the storage services in whose non-volatile storage media the file fragments are stored (pg. 9, lines 14-21 and pg. 18, lines 9-15, returning a session token to a user after validation occurs), wherein the file fragments included in the selection of the storage services are sufficient for a complete reconstruction of the file (pg. 17, lines 1-4 and pg. 22, lines 12-21), 
- downloading the file fragments from the individual storage services using the authorization tokens as proof of authorization for downloading (pg. 38, line 23 to pg. 40, line 23), 
- defragmenting the encrypted file from the file fragments on the user computer system by the web application using the error correction method in accordance with the distribution plan (pg. 17, lines 1-4 and pg. 22, lines 12-21, combining file fragments and correcting any potential storage failures when they occur), 
- decrypting the encrypted file with a cryptographic key on the user computer system by the web application (pg. 22, lines 23-29, decrypting file fragments).
With respect to claim 44, Ponsford discloses the method of claim 43, wherein the web server computer system provides a service via the web application, and wherein data included in the downloaded file is used in the course of execution of the service by the web application (Abstract); and/or
wherein the providing of the distribution plan comprises receiving the distribution plan from the file management server computer system on the user computer system by the web application (pg. 20, line 29 to pg. 21, line 30), and/or
wherein the distribution plan is provided in encrypted form, and the providing further comprises decrypting the distribution plan on the user computer system by the web application (pg. 20, line 29 to pg. 21, line 30).
With respect to claim 45, Ponsford discloses the method of claim 43, wherein the providing of the authorization tokens on the user computer system by the web application comprises receiving the authorization tokens from the file management server computer system (pg. 9, lines 14-21 and pg. 18, lines 9-15), which were requested by the file management server computer system on command of the web server computer system and forwarded to the user computer system (pg. 9, lines 14-21 and pg. 18, lines 9-15).
With respect to claim 46, Ponsford discloses the method of claim 45, wherein receiving the authorization tokens requires successful authentication of the web server computer system against the file management server computer system (pg. 9, lines 14-21 and pg. 18, lines 9-15).
With respect to claim 47, Ponsford discloses the method of claim 42, wherein the downloading of the file fragments by the web application from the identified storage services is performed bypassing the web server computer system and/or the file management server computer system (pg. 13, line 27 to pg. 14, line 9, pg. 17, lines 1-4, and pg. 22, lines 12-21, web interface via web browser); and/or
the method further comprising receiving reference data associated with the file to be downloaded and serving to reconstruct the file from the distributedly stored file fragments, from the web server computer system by the web application on the user computer system (pg. 13, line 27 to pg. 14, line 9, pg. 17, lines 1-4, and pg. 22, lines 12-21); and/or 
wherein the downloading of the file requires successful authentication of the user against the web server computer system (pg. 38, line 23 to pg. 40, line 23); and/or
wherein one or more modules for a distributed storage of the file on the storage services are integrated into the web application and wherein the downloading, defragmentation and decryption are performed by executing the modules of the web application in the web browser by the processor of the user computer system (pg. 13, line 27 to pg. 14, line 9, pg. 17, lines 1-4, and pg. 22, lines 12-21, web interface via web browser).
With respect to claim 48, Ponsford discloses the method of claim 32, wherein the method is executed on a user computer system comprising a processor, a network interface for operatively coupling the user computer system to a web server computer system and the storage services over the network, wherein the user computer system comprises a storage medium having the web browser executable by the processor, the web browser being configured to execute said method (pg. 13, line 27 to pg. 14, line 9, web interface via web browser). 
With respect to claim 49, Ponsford discloses a web server computer system comprising a processor, a network interface for operatively coupling the web server computer system to a user computer system, the web server computer system comprising a storage medium containing program instructions, wherein the program instructions are configured, when executed by the processor, to send program instructions for executing the web application in a web browser on the user computer system over the network to the user computer system in response to receiving an invocation of a web application from a web browser on the user computer system over the network (Abstract), wherein the web application is configured to perform the following method for cryptographically secure storing a file: 
- encrypting the file with a cryptographic key on the user computer system using the web application (pg. 23, lines 10-20, encrypting file fragment using public key), 
- providing a distribution plan by the web application, the distribution plan comprising instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of storage services in whose non-volatile storage media the generated file fragments are to be stored (pg. 20, lines 29 to pg. 21, lines 30 and pg. 22, lines 12-21, identifying a strategy for allocation of fragments to remote storage; this corrects any potential storage failures that may occur), 
- fragmenting the encrypted file on the user computer system by the web application into a plurality of file fragments by the error correction method according to the distribution plan, wherein at least one of the file fragments includes error correction bits (pg. 20, lines 29 to pg. 21, lines 30 and pg. 22, lines 12-21, identifying a strategy for allocation of fragments to remote storage; this corrects any potential storage failures that may occur), 
- sending the resulting file fragments by the web application over the network to the storage services identified by the distribution plan, wherein an authorization token is provided by the web server computer system for each of the storage services as proof of authorization to store the corresponding file fragment (pg. 22, lines 1-30 and pg. 23, lines 1-30, encrypted file fragments across different storage volumes are authenticated as appropriate).
With respect to claim 50, Ponsford discloses the web server computer system of claim 49, wherein the web server computer system is further configured to provide a service via the web application (pg. 38, lines 10-11, web services available for use by client applications), wherein the file to be stored is generated in a course of execution of the service by the web application (Abstract).
With respect to claim 51, Ponsford discloses a file management server computer system comprising a processor, a network interface for operatively coupling the file management server computer system to at least one web server computer system, to at least one user computer system and to a plurality of storage services over a network, wherein the file management server computer system comprises a storage medium having program instructions, the program instructions being configured, when executed by the processor (Abstract), to perform the following method for cryptographically secure storing a file: 
- receiving an authorization request from the web server computer system to store file fragments of the file over the network in the plurality of storage services according to a distribution plan, wherein the file management server computer system does not provide any of the storage services (pg. 18, lines 9-15, requesting validation of storage of file fragment data), 
- in response to receiving the authorization request, requesting an authorization token from each of the multiple storage services and forwarding the authorization tokens received in response to the request to the user computer system (pg. 9, lines 14-21 and pg. 18, lines 9-15, returning a session token to a user after validation occurs), 
- storing the distribution plan (pg. 20, line 29 to pg. 21, line 30 and pg. 22, lines 12-21, strategy for allocation of fragments), the distribution plan comprising instructions for defragmenting the file from a plurality of file fragments by means of an error correction method and identifiers of the plurality of storage services in whose non-volatile storage media the file fragments are stored (pg. 17, lines 1-4 and pg. 22, lines 12-21, combining file fragments and correcting any potential storage failures when they occur). 

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponsford et al. (WO 2014/108183 A1, from Applicant(s) IDS filed June 29, 2020), in view of Schnjakin et al. (S 2017/0293766 A1).

With respect to claim 39, Ponsford discloses the method of claim 32, wherein the sending of the file fragments by the web application to the identified storage services is performed bypassing the web server computer system and/or the file management server computer system (pg. 20, line 29 to pg. 21, lines 30 and pg. 22, lines 12-21, storage strategies which include allocating fragments to remote storage providers by a storage manager);
 Ponsford does not explicitly teach:
wherein the authorization tokens are implemented as URLs each enabling direct read access to a storage location identified by the URL on one of the storage media of one of the storage services;
However, Schnjakin discloses wherein the authorization tokens are implemented as URLs each enabling direct read access to a storage location identified by the URL on one of the storage media of one of the storage services ([0167], authorization tokens in the form of URLs);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ponsford with the teachings of Schnjakin and implement authorization tokens as URLs, in order to access storage spaces that are also identified by URLs (Schnjakin, [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458             
May 20, 2022